Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to the applicant’s arguments
The previous rejection is withdrawn. 
Over the course of a search, a new reference was found. A new rejection is made herein. 
Applicant’s arguments are now moot in view of the new rejection. 
Suomela teaches “…
which includes a plurality of intermediate geographic locations located along a route between the departure location and the destination location, and pieces of image information on  of the departure location, the plurality of intermediate locations, and the destination locations included in the route information; and
configured to (1) receive the departure location and the destination location from the vehicle, (i1) determine at least one of the plurality of intermediate geographic locations located along the route, and (iii) distribute, to the vehicle, the route guidance information  response to a transmission request from the the distributed route guidance information including the route from the departure location through the determined at least one of the plurality of intermediate locations and to the destination location, and including the image information corresponding to at least each of the selected at least one of the plurality of intermediate locations.  (see paragraph 2-8 where the origin and destination is provided and then a number of significant intermediate locations along the route are also displayed as images; see mall which is the destination but the bank which is an intermediate destination is shown along the route; see paragraph 36-49 and FIG. 9 where a close parameter is determined and then intermediate landmark image information is provided to the user so the user can correctly see the landmark and then infer the destination )”. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of HUSTON with the teachings of SUOMELA since SUOMELA teaches that a GPS can receive the origin and the destination. Then the GPS can provide a range from the destination which is an intermediate location. Then images from the intermediate location from the origin to the destination can be improved. These can include well defined “landmark” images.  For example, images identifying a store, motel, fire department, hospital and then the bank can be provided along the way to the destination.  Then is the user sees these in real time they can orient themselves and find the ultimate destination in a more rapid manner and be provided “improved navigation instructions”.     See paragraph 36-49 of Suomela.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claims 1-2 are rejected under 35 U.S.C. Sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2012/0176411 A1 to Huston that was filed in 2008 (hereinafter “Huston”) and in view of United States Patent Application Pub. No.: US 2005/0182564A1 to Kim and in further in view of U.S. Patent Application Pub. No.: US 2006/0069503 A1 to Suomela that was filed in 2004. 
Huston discloses “1. A route guidance system comprising a server that distributes route guidance information to a vehicle via 
a telecommunications line, wherein the server including:  (see paragraph 81 where the server can provide streaming of audio and video of a scene to the route guidance device)
a memory storing a route guidance information storing the route guidance information,  (see paragraph 85)

    PNG
    media_image1.png
    913
    926
    media_image1.png
    Greyscale
the route guidance information including route information from a departure geographic location to a destination geographic location for route guidance which includes….and pieces of image information on points included in the route information; and(see paragraph 85-92 where the user can try and find a location such as a restaurant from the origin 

    PNG
    media_image2.png
    841
    849
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    824
    848
    media_image3.png
    Greyscale
Suomela teaches “…
which includes a plurality of intermediate geographic locations located along a route between the departure location and the destination location, and pieces of image information on  of the departure location, the plurality of intermediate locations, and the destination locations included in the route information; and
configured to (1) receive the departure location and the destination location from the vehicle, (i1) determine at least one of the plurality of intermediate geographic locations located along the route, and (iii) distribute, to the vehicle, the route guidance information  response to a transmission request from the the distributed route guidance information including the route from the departure location through the determined at least one of the plurality of intermediate locations and to the destination location, and including the image information corresponding to at least each of the selected at least one of the plurality of intermediate locations.  (see paragraph 2-8 where the origin and destination is provided and then a number of significant intermediate locations along the route are also displayed as images; see mall which is the destination but the bank which is an intermediate destination is shown along the route; see paragraph 36-49 and FIG. 9 where a close parameter is determined and then intermediate landmark image information is provided to the user so the user can correctly see the landmark and then infer the destination )”. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of HUSTON with the teachings of SUOMELA since SUOMELA teaches that a GPS can receive the origin and the destination. Then the GPS can provide a range from the destination which is an intermediate location. Then images from the 

Huston discloses “a route guidance information distribution portion configured to distribute, to the vehicle, the route guidance information stored in the route guidance information database(see paragraph 85-92 where the user can try and find a location such as a restaurant from the origin location and use the augmented reality and a billboard type message is placed on a building 208 in FIG. 13 to provide a hint to the user where the location of the restaurant is located and see claims 1-5 where a georeferenced billboard augmented reality device is placed on 
Huston is silent but Kim teaches “… in response to a transmission request from the vehicle”. (See FIG. 9-10 where the vehicle can provide a virtual reality 904 segment to the directions and paragraph 44-52);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of HUSTON with the teachings of KIM since HUSTON teaches that a GPS can be improved by providing directions from an original location to a destination and also by adding in virtual or augmented reality images such as a large virtual billboard on the side of the building (See FIG. 13). This virtual reality billboard 208 will provide a hint to the user as to where a destination is located via an image on the route. The sign 208 may indicate name of a restaurant that is seemingly 50 or 100 feet in size virtually so the user cannot miss the destination that is not marked or not marked well in real life.  See claims 1-10 and paragraph 80-92 and FIG. 13 of Huston.
Huston discloses “2.    The route guidance system according to claim 1, wherein:
upon receipt of pieces of information on the departure location and the destination location from the vehicle, the processor searches for route guidance information including the received pieces of information on the departure location and the destination location; and(see claim 7-18 and paragraph 85-92 where the user can try and find a location such as a restaurant from the origin location and use the augmented reality and a billboard type message is placed on a building 208 in FIG. 13 to provide a hint to the user where the location of the restaurant is located)
the processor transmits, to the vehicle, the route guidance information included in the results of the search. (see paragraph 85-92 where the user can try and find a location such as a restaurant from the origin location and use the augmented reality and a billboard type message is placed on a building 208 in FIG. 13 to provide a hint to the user where the location of the restaurant is located and see claims 1-5 where a georeferenced billboard augmented reality device is placed on the information to provided direction from the user and where the information comes from a server in claim 7);


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: Are the claims are directed to an article, machine, manufacturing an article or a process. Claims 1-2 are directed to a system.  This is a statutory class of subject matter. 
Step 2: The claims recited an abstract idea.  Abstract ideas can be grouped as a mathematical concept, a mental process, and certain methods of organizing human activity can be an abstract idea.   The claims 
Step 2a: Do the claims have an integration into a practical application, or an additional element or combination that imposes a meaningful limit of the judicial exception such that the claim is more than a drafting effort to monopolize the exception.  These can include improvements to a technology, reducing or transforming an article to a different state or thing (MPEP 2106.05c), applying or using the judicial exception in some meaningful way beyond linking the use to a particular technological environment such that the claim is more than a drafting effort to monopolize the exception (see MPEP 2106.05€ and Vanda memorandum). Also limitations that are not indicative include adding the words apply it, or more mere instructions to implement the abstract idea on a computer, adding insignificant extra solution activity or a general linking or a field of use or a technological environment.   The claims do not recite any practical application as the use of augmented reality or virtual reality is well known in the art. 
Step 2b is the combination of the steps unconventional? Limitations of an inventive concept include improvements to the functioning of a computer, applying using a machine with the judicial exception, reducing the article to a different thing, applying the judicial exception in a meaningful way.  
Improvements can pertain to improvement in the functioning of the computer itself or a computer functionality. The claims do not recite any unconventional use as the use of augmented reality or virtual reality is well known in the art.
Well understood,  routine and conventional changes are excluded under step 2a. See MPEP 2106.04(a). 
McRo where animation tasks were held to be improvements v. Affinity labs.  The feature that leads to the improvement must be in the claim. 
A claim limitation can integrate a judicial exception by implementing the exception with a particular machine or manufacture that is integral to the claim. See MPEP 2106.05(b).  A generic computer that is specifically programmed does not automatically overcome the exception and it must integrate the judicial exception.
A claim limitation can integrate a judicial exception by using or applying the judicial exception beyond general linking the use to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the invention.  
(For Example 37 of the USPTO Guidance:   A method rearranging icons on a GUI by tracking the icons are selected or the amount of memory allocated to the icon, and then ranking the icons, and then placing those icons that are the most used next to or closest to the start icon of the computer based on the amount of use.  Step 1 does this claim fall into a statutory category?  Yes, the claim recites a method and a series of steps and is a process. Step 2A prong 1: is there a judicial exception recited and the specific limitations and if they are within the groupings of abstract ideas within the claim. Yes, the claims are directed to an abstract idea, of a method of organizing human activity or a mental process or a process of a concept in the human mind. The nominal recitation of a processor does not take it out of the mental process grouping.   Step 2A prong 2.  Is the judicial exception or combination provided claimed in a manner that provides meaningful limits on the judicial exception that is more than an attempt to draft around the judicial exception.  Are they integrated into a practical application of the improvement.  Yes, as a whole the mental process is integrated into a practical application of the mental process. Therefore, the claim is eligible versus performing Step 2B as there is no inventive concept recited).  
For example, Example 38, organizing patient records, Step 1: the claim is directed to a process and a series of steps; Step 2A it recites an abstract idea of organizing activity.  Step 2A prong two: Is there any 
For example, example 38 claim 2 step 2a prong one the claims recite 1. Storing providing access and messaging. This is a method of organizing human activity.   The claims recite performance of claim limitations using generic computer components but does not preclude the claim limitation from being in the certain methods of organizing human activity; this claim 2 recites an abstract idea; Step 2a, prong 2; are there any additional elements that apply on or rely on the judicial exception in a manner that provides meaningful limitations?  The claims recite storing information on a memory in a network based storage devices. The claim as a whole does not integrate the abstract idea into a practical application as they do not impose meaningful limits on the abstract idea as the components are at a high level of generality.  Step 2B are there elements or combination of elements that are more than the abstract of idea.  The claims recite networked memory. This is implementing the abstract idea on a generic computer.  Step 2B is no the claim does not provide the inventive concept and is not significantly more than the abstract idea and the claim is not eligible). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668